Citation Nr: 9911964	
Decision Date: 04/30/99    Archive Date: 05/06/99

DOCKET NO.  98-02 179	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in Jackson, 
Mississippi


THE ISSUE

Entitlement to special monthly pension, based on the need for 
regular aid and attendance or at the housebound rate.  


REPRESENTATION

Appellant represented by:	Veterans of Foreign Wars of 
the United States


ATTORNEY FOR THE BOARD

Valerie E. French, Associate Counsel







INTRODUCTION

The veteran served on active duty from August 1942 to March 
1946.  

This appeal arises before the Board of Veterans' Appeals 
(Board) from a December 1997 rating decision of the Jackson, 
Mississippi Regional Office (RO) of the Department of 
Veterans Affairs (VA), in which entitlement to a special 
monthly pension was denied.  

The record indicates that the veteran requested to have a 
hearing before a member of the Board sitting at the Jackson 
RO.  Thereafter, he agreed to attend a videoconference 
hearing before the Board which was scheduled for August 17, 
1998.  According to the administrative record, the veteran 
failed to report for that hearing, and there is no indication 
as to the reasons therefor.  Thus, the Board has construed 
his failure to report as a withdrawal of his hearing request, 
in accordance with 38 C.F.R. § 20.704 (1998).  Accordingly, 
no further action is required with regard to a hearing.  


REMAND

The veteran contends that he is entitled to a special monthly 
pension.  Specifically, he has claimed that he is having 
problems with his eyes, to the point where he needs the aid 
and assistance of another person to cook, clean, and help 
maintain his personal hygiene.  He has also claimed that he 
has trouble walking and that his back causes him pain.  The 
record indicates that the veteran has been in receipt of 
nonservice-connected pension benefits since 1982.  

Having reviewed the record, the Board has determined that 
further evidentiary development must be conducted prior to 
the adjudication of the claims on appeal.  Specifically, the 
veteran has claimed that he is unable to care for himself at 
the present time; however, there is no evidence which 
provides information as to the current nature and severity of 
the veteran's disabilities, which include diabetes mellitus, 
diabetes retinopathy, hypertension, and a below-the-knee 
amputation on the left.  In addition, the veteran has not yet 
been afforded a VA aid and attendance examination, for the 
purpose of determining whether he meets the criteria for a 
special monthly pension award.  

VA has a duty to assist a veteran in the development of facts 
which are pertinent to a well grounded claim.  Littke v. 
Derwinski, 1 Vet.App. 90 (1990), and this includes the duty 
to obtain VA examinations and other medical documentation 
which may provide information which is helpful to a 
determination as to whether the claimed benefits are 
warranted.  

On remand, therefore, the veteran will be afforded a VA 
examination in order to assess the nature and severity of all 
currently manifested disabilities.  The examination will 
focus on the current objective findings with regard to each 
disability, as well as the extent to which these disabilities 
interfere with the veteran's ability to care for his own 
needs on a daily basis.  To ensure full compliance with due 
process requirements, the RO should adjudicate the claim with 
consideration of all the disabilities of record so as to 
prevent prejudice.  Bernard v. Brown, 4 Vet.App. 384 (1993).

Accordingly, this claim is REMANDED for the following 
actions:

1.  The RO should contact the veteran and 
ask that he provide information regarding 
the dates and location of any recent 
medical treatment, from either VA or 
private sources, which would be pertinent 
to his claim for a special monthly 
pension.  Utilizing the information 
provided by the veteran, the RO should 
contact all named caregivers and 
facilities in order to request copies of 
the veteran's treatment records, other 
than those records which have already 
been associated with the claims folder.  
All records obtained through these 
channels should be associated with the 
claims folder.  

2.  The RO should schedule the appellant 
for VA general medical and 
ophthamological examinations, for the 
purpose of determining entitlement to aid 
and attendance and housebound benefits.  
The examinations should include, but are 
not limited to, evaluation of back pain, 
diabetes mellitus, diabetic retinopathy 
and visual acuity, hypertension, and 
residuals of the below-the-knee 
amputation on the left.  Any other noted 
disabilities should be clinically noted 
and described, and the examiner(s) should 
provide an opinion as to the nature and 
severity of each such disability.  All 
special tests/studies should be 
conducted, and all objective findings 
should be noted in detail.  The general 
medical examiner should indicate the 
effect, if any, of the veteran's 
disabilities on his ability to perform 
daily functions, and that examiner should 
certify whether or not the appellant 
requires regular aid and attendance.  The 
general medical examiner should also 
discuss whether the appellant has the 
ability to dress/undress himself, keep 
himself clean, attend to the wants of 
nature, and whether he is able to walk by 
himself or if he requires the assistance 
of mechanical devices.  The examiner 
should also report on whether the veteran 
is able to leave his home and if he is 
bedridden.  The veteran's medical history 
should be reviewed prior to the 
examination, and to that end, a copy of 
this Remand and the claims folder should 
be provided to the examiner prior to the 
examination.  

3.  Upon completion of the foregoing, the 
RO should review the veteran's claim in 
order to determine whether the claim for 
special monthly pension may now be 
allowed.  On review of all of the 
evidence which is now of record, a 
disability evaluation should be assigned 
for each of the disabilities found at the 
time of the VA examination.  If the 
decision remains adverse, the RO should 
provide the veteran and his 
representative with a supplemental 
statement of the case, along with a 
reasonable period of time to respond 
thereto.  The case should thereafter be 
returned to the Board for further review, 
as appropriate.  

4.  This claim must be afforded 
expeditious treatment by the RO.  The law 
requires that all claims that are 
remanded by the Board of Veterans' 
Appeals or by the United States Court of 
Appeals for Veterans Claims (known as the 
United States Court of Veterans Appeals 
prior to March 1, 1999) for additional 
development or other appropriate action 
must be handled in an expeditious manner.  
See The Veterans' Benefits Improvements 
Act of 1994, Pub. L. No. 103-446, § 302, 
108 Stat. 4645, 4658 (1994), 38 U.S.C.A. 
§ 5101 (West Supp. 1998) (Historical and 
Statutory Notes).  In addition, VBA's 
Adjudication Procedure Manual, M21-1, 
Part IV, directs the ROs to provide 
expeditious handling of all cases that 
have been remanded by the Board and the 
Court.  See M21-1, Part IV, paras. 8.44-
8.45 and 38.02-38.03.

The purpose of this REMAND is to conduct further evidentiary 
development.  The Board intimates no opinion as to the 
ultimate outcome of the claim on appeal.  


		
	C. P. RUSSELL
	Member, Board of Veterans' Appeals

Under 38 U.S.C.A. § 7252 (West 1991), only a decision of the 
Board of Veterans' Appeals is appealable to the United States 
Court of Appeals for Veterans Claims (known as the United 
States Court of Veterans Appeals prior to March 1, 1999).  
This remand is in the nature of a preliminary order and does 
not constitute a decision of the Board on the merits of your 
appeal.  38 C.F.R. § 20.1100(b) (1998).









